      Case: 1:20-cv-07386 Document #: 9 Filed: 03/23/21 Page 1 of 2 PageID #:39




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

OLD TOWN PIZZA OF LOMBARD, INC.,                )
an Illinois corporation, and MEDICAL &          )
CHIROPRACTIC CLINIC, INC., a Florida            )
corporation, individually and as the            )
representatives of a class of similarly-        )    Civil Action No. 1:20-cv-07386
situated persons,                               )
                                                )    CLASS ACTION
                      Plaintiffs,               )
               v.                               )
                                                )
MP BUSINESS DOCTORS LLC a/k/a MP                )
FACE MASK LLC, a Delaware limited               )
liability company,                              )
                                                )
                      Defendant.                )

                                    NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), Plaintiffs, OLD TOWN PIZZA OF

LOMBARD, INC. and MEDICAL & CHIROPRACTIC CLINIC, INC., through their undersigned

attorneys, hereby dismiss this action without prejudice.

                                             Respectfully submitted,

                                             s/ Ryan M. Kelly
                                             Ryan M. Kelly
                                             Anderson + Wanca
                                             3701 Algonquin Rd., Suite 500
                                             Rolling Meadows, IL 60008
                                             Telephone: 847-368-1500
                                             Fax: 847-368-1501
                                             Email: rkelly@andersonwanca.com

                                             Counsel for Plaintiff
     Case: 1:20-cv-07386 Document #: 9 Filed: 03/23/21 Page 2 of 2 PageID #:40




                               CERTIFICATE OF SERVICE

        I hereby certify that on March 23, 2021, I electronically filed the foregoing Notice of
Voluntary Dismissal with the Clerk of the Court using the CM/ECF system which will send
notification of such filings to all counsel of record.



                                                   /s/ Ryan M. Kelly
